The Family Court had jurisdiction to decide the petitioner former husband’s application, as the final judgment of divorce provided for concurrent jurisdiction with the Supreme Court on the issue of maintenance (see Family Ct Act § 466 [a], [c]; Matter of Leontitsis v Leontitsis, 128 AD2d 535). The Family Court properly found that the petitioner failed to establish his entitlement to modification of the maintenance provisions of the parties’ stipulation of settlement, which was incorporated *379but not merged into their judgment of divorce. The petitioner failed to establish that continued enforcement of the maintenance obligation would result in “extreme hardship” (see Domestic Relations Law § 236 [B] [9] [b]; Mishrick v Mishrick, 251 AD2d 558; Sheridan v Sheridan, 225 AD2d 604), and that his loss of income was unavoidable (see Saxton v Saxton, 163 AD2d 292). Smith, J.P., Friedmann, Schmidt and Townes, JJ., concur.